Exhibit 10.1

[g20171107231949859726.jpg]

PARATEK PHARMACEUTICALS

paratekpharma.com

75 Park Plaza

Boston, MA 02116

617.807.6600

617.275.0039 fax

 

August 4, 2017

 

Michael F. Bigham

By Hand

 

Re:Amended and Restated Employment Agreement

Dear Michael:

On behalf of the Board of Directors (the “Board”) of Paratek Pharmaceuticals,
Inc. (“Paratek” or the “Company”), I am pleased to offer you continued
employment under the terms of this Amended and Restated Employment Agreement
(the “Agreement”).  In this Agreement, you and the Company hereby further amend,
supersede, and restate in its entirety that certain amended and restated
employment agreement between the Company and you dated June 16, 2017 (the
“Employment Agreement”).

Employment Position and Duties

You will continue to be employed in the position of Chairman of the Board and
Chief Executive Officer (“CEO”).  You will be expected to perform the customary
duties of your position, duties specified in the Bylaws of the Company, and as
may be required by the Board.  You will report to the Board, and work at the
Company’s corporate headquarters in Boston, Massachusetts.  The Company reserves
the right to reasonably require you to perform your duties at places other than
its corporate headquarters from time to time, and to require reasonable business
travel, including international travel, at the Company’s expense.

You will generally devote at least ninety percent (90%) of your business time
and attention to the business of the Company.  At all times, the Company shall
provide you with full-time executive secretarial support based at your Company
office.

Your employment relationship with the Company will also be governed by the
general employment policies and practices of the Company, except that if the
terms of this Agreement conflict, this Agreement will control.  The Board
reserves the right to change your position, duties, and work location, from time
to time in its discretion.

Board Membership

You agree to continue to serve as a director of the Company and as Chairman of
the Board while you remain employed as the CEO of the Company.  You agree that,
unless otherwise requested by the Board, in the event your employment with the
Company is terminated for any reason, either voluntarily or involuntarily, with
or without Cause, you shall resign as a member of the Board and as its Chairman
simultaneously with the termination of your employment.

Base Salary

You will earn a salary at the rate of $19,166.67 semi-monthly ($460,000
annualized), less payroll deductions and withholdings (“Base Salary”), payable
on the Company’s regular payroll schedule.

The Base Salary will be reviewed on an annual or more frequent basis by the
Board (or any authorized committee thereof), and may be subject to increase in
the discretion of the Board (or any authorized committee thereof).

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 2

 

Discretionary Performance Bonus

You will be eligible to earn a discretionary performance bonus of up to fifty
percent (50%) of your Base Salary, subject to applicable payroll deductions and
withholdings (“Bonus”), based upon the Board’s assessment of your performance,
and the Company’s attainment of written targeted goals as determined by the
Board in its sole discretion.  Following the close of each calendar year, the
Board will determine in its discretion whether you have earned a Bonus, and the
amount of any Bonus.  You will be eligible to earn a Bonus for any full calendar
year provided that you remain employed by the Company as of December 31 of that
year.  The Bonus, if earned, will be paid no later than March 15 of the calendar
year after the year to which it relates.

Employee Benefits

As a regular employee, you will be eligible to participate in the Company’s
standard employee benefits, pursuant to the terms and conditions of the benefit
plans and applicable policies, and for any additional benefits provided to the
Company’s executive employees generally.  You will also be entitled to four (4)
weeks of paid vacation each calendar year, in accordance with the terms of the
Company’s vacation policy.  The Company may change employee benefits from time
to time in its discretion.  Details about these benefits are provided in the
employee handbook and Summary Plan Descriptions, available for your review.

Business Expenses

The Company will pay or reimburse you for all reasonable business expenses
incurred or paid by you in the performance of your duties and responsibilities
for the Company, subject to such reasonable substantiation and documentation as
may be required by the Company, and subject to any maximum annual limit and
other restrictions on or policies governing such expenses as set by the Company
from time to time.

Equity Compensation

You will be eligible for future equity awards granted in accordance with the
Company’s plans as in effect from time to time at levels commensurate with your
position and responsibilities and subject to such terms as shall be determined
by the Board or one of its committees in its or their sole discretion.

Notwithstanding the foregoing, the options and any other equity awards that may
be granted to you by the Company after June 26, 2014 (collectively, the “Company
Equity”) will be subject to earlier vesting upon your termination by the Company
without Cause or by you with Good Reason, or upon a Change in Control, under the
conditions described below.  For the avoidance of doubt, any award agreement
granting you Company Equity shall provide that the award cannot be amended
without your consent.

At-Will Employment Relationship

You may terminate your employment with the Company at any time, with or without
Good Reason, and with or without advance notice, and for any reason whatsoever
simply by notifying the Company.  Likewise, the Company may terminate your
employment at any time, with or without Cause, and with or without advance
notice.  Your employment at-will status can only be modified in a written
agreement approved by the Board and signed by you and a duly authorized Member
of the Board.

Payments upon Termination other than without Cause or with Good Reason

Upon termination of your employment for any reason other than by the Company
without Cause or by you with Good Reason, you shall be paid all accrued but
unpaid Base Salary, any earned but unpaid Bonus, reimbursement for business
expenses incurred by you but not yet paid to you as of the date your employment
terminates, and all accrued but unused vacation (collectively, the “Accrued
Payments”).  Your outstanding and unvested Company Equity shall terminate as of
your termination date.

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 3

 

Termination without Cause or with Good Reason

Upon termination of your employment at any time (whether before, in connection
with, or following a Change in Control) by the Company without Cause or by you
with Good Reason, you will receive the Accrued Payments.  In addition, subject
to your fulfillment of the Release Obligation, as defined below, you will be
eligible for the following severance benefits:

1.Cash Severance Payments.  You will be eligible to receive cash severance equal
to twelve (12) months of Base Salary following the termination date, subject to
payroll withholding and deduction (“Severance Payments”), and paid according to
the Company’s regular payroll procedures.  Payment of Severance Payments shall
commence on the sixtieth (60th) day following your employment termination, which
initial payment shall include a lump sum payment equal to the aggregate
semi-monthly installments that would otherwise have been due during the period
between the termination date and the sixtieth (60th) day, but for the sixty
(60)-day delay in this provision.  Thereafter, the remaining installments shall
be paid on the Company’s regular paydays.

2.Pro-Rata Severance Bonus.  You will also be eligible to receive an amount (the
“Pro-Rata Bonus”) equal to the Bonus you would have earned for the year in which
your employment terminates, prorated by multiplying the Bonus that you would
have earned if you had remained employed through December 31 by the portion of
the year that you had actually remained employed, and subject to payroll
withholding and deduction.  The determination by the Board of the Bonus amount
you would have earned shall be based on actual performance for the full calendar
year, except that any applicable subjective performance conditions will be
disregarded in determining actual performance, and the entire amount of the
Bonus, if any, will be determined based on applicable objective performance
conditions.  Any Pro-Rata Bonus will be paid at the same time bonuses are paid
to the other executives of the Company, but in no event later than March 15 of
the calendar year after the year to which it relates.

3.Paid Health Care Coverage; Other Benefits Continuation.

a.If at the time of your employment termination you participate in health care
coverage through the Company’s plan, then provided that you timely elect
continued coverage under COBRA, the Company will pay your COBRA premiums (less
your standard employee contribution) to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the termination date and ending
on the earliest to occur of the date: (i) twelve (12) months after the
termination date; (ii) you become eligible for group health insurance coverage
through a new employer; or (iii) you cease to be eligible for COBRA continuation
coverage for any reason, including plan termination.  In the event you become
covered under another employer’s group health plan or otherwise cease to be
eligible for COBRA during the COBRA Premium Period, you must immediately notify
the Company of such event.

b.Notwithstanding the foregoing, if the payment by the Company of the COBRA
Premiums will subject or expose the Company to taxes or penalties, you and the
Company agree to renegotiate the provisions of paragraph 3(a) in good faith and
enter into a substitute arrangement pursuant to which the Company will not be
subjected or exposed to taxes or penalties and you will be provided with
payments or benefits with an economic value that is no less than the economic
value of the COBRA Premiums.

4.Equity Acceleration.  All outstanding unvested Company Equity shall vest in
full, effective as of the termination date of your employment; provided,
however, that any Company Equity that is subject to performance-based vesting
conditions will be deemed to have been achieved at target.

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 4

 

Definitions

For purposes of this Agreement, the following definitions shall apply:

1.“Cause” shall mean the occurrence of any of the following events:  (a) your
indictment for any felony or any crime involving fraud, embezzlement, dishonesty
or moral turpitude under the laws of the United States or any state thereof; (b)
your attempted commission of, or participation in, a fraud, embezzlement or act
of material dishonesty against the Company or a Company affiliate; (c) your
intentional, material violation of any contract or agreement between you and the
Company or a Company affiliate or of any statutory duty owed to the Company or a
Company affiliate which, if curable, remains uncured after a period of thirty
(30) days following your receipt of notice from the Company that it deems such
conduct Cause for termination of your employment; (d) your intentional
unauthorized use or disclosure of the Company’s or a Company affiliate’s
confidential information or trade secrets; (e) the refusal or willful omission
by you to perform any duties required of you by the Board, which continues after
a period of thirty (30) days following your receipt of notice from the Company
that it deems such conduct Cause for termination of your employment hereunder;
or (f) your gross misconduct, which continues after a period of thirty (30) days
following your receipt of notice from the Company that it deems such conduct
Cause for termination of your employment.

Notwithstanding anything to the contrary in this Agreement or any other
agreement between the Company and you, “Cause” shall not include or be
predicated upon any act or omission by you, which is taken or made (a) in good
faith, under your reasonable belief that the act or omission was in the best
interests of the Company; (b) to comply with a lawful court order, directive
from a federal, state or local government agency or industry regulatory
authority, or subpoena; or (c) at the direction of the Board or upon the advice
of counsel for the Company.

2.“Good Reason” shall exist for resignation from employment with the Company if
any of the following actions are taken by the Company without your prior
consent: (a) a reduction in your Base Salary or Bonus target percentage of Base
Salary, unless the salaries or bonus target percentages of all other senior
executive officers of the Company are correspondingly and proportionately
reduced; (b) any loss of or change in your position and title as both Chairman
of the Board and CEO, or any other reduction in your title, authority, duties,
or responsibilities to a level materially inconsistent with the position and
titles you hold; (c) a change in your reporting structure such that you no
longer report directly to the Company’s Board; or (d) a relocation of your
principal place of employment to a place that increases your one-way commute by
more than thirty-five (35) miles as compared to your then-current principal
place of employment immediately prior to such relocation.  In order for you to
resign for Good Reason, each of the following requirements must be met: (w) you
must provide written notice to the Board within thirty (30) days after first
becoming aware of the first occurrence of the event giving rise to Good Reason
setting forth the basis for your resignation, (x) you must allow the Company at
least thirty (30) days from receipt of such written notice (the “Cure Period”)
to cure such event, (y) such event is not reasonably cured by the Company within
the Cure Period, and (z) you must resign from all positions you then hold with
the Company not later than sixty (60) days after the expiration of the Cure
Period.

3.“Release Obligation” means that: (a) you have signed a general release and
waiver of claims in favor of the Company and its affiliates, as part of a
termination agreement reasonably acceptable to you and to the Company, and (b)
you have allowed the release and waiver to become fully effective without
revocation during any applicable revocation period.

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 5

 

Change in Control

Upon a Change in Control, all outstanding unvested Company Equity will either be
accelerated or assumed consistent with the terms of the Company equity plan
under which it was granted, and as the award agreements for such Company Equity
will so provide; provided, however, that if in connection with a Change in
Control, the vesting of any incentive equity issued by the Company to any other
employee, director or service provider will be accelerated, then any outstanding
unvested Company Equity which you hold shall also vest in full immediately prior
to such Change in Control; provided, however, that any Company Equity that is
subject to performance-based vesting conditions will be deemed to have been
achieved at target.

Upon the termination of your employment by the Company without Cause, or by you
with Good Reason, in either case during a time period starting on the date three
(3) months before the closing of a Change in Control and ending on the date
twenty-four (24) months after the closing of a Change in Control, provided that
you meet the Release Obligation and provide continued services through your
termination date, then all outstanding unvested Company Equity shall vest in
full, effective as of the termination date of your employment; provided,
however, that any Company Equity that is subject to performance-based vesting
conditions will be deemed to have been achieved at target.

A “Change in Control” shall mean any of the following: (a) a merger or
consolidation in which the Company is a constituent party (or if a subsidiary of
the Company is a constituent party and the Company issues shares of its capital
stock pursuant to such merger or consolidation), other than a merger or
consolidation in which the voting securities of the Company outstanding
immediately prior to such merger or consolidation continue to represent (either
by remaining outstanding or by being converted into voting securities of the
surviving entity) more than fifty percent (50%) of the combined voting power of
the voting securities of the surviving entity outstanding immediately after such
merger or consolidation, or (b) any transaction or series of related
transactions in which in excess of fifty percent (50%) of the Company’s voting
power is transferred, other than the sale by the Company of stock in
transactions the primary purpose of which is to raise capital for the Company’s
operations and activities, or (c) a sale, lease, exclusive license or other
disposition of all or substantially all (as determined by the Board in its sole
discretion) of the assets of the Company.

Section 280G

If all, or any portion, of the payments provided to you under this Agreement,
either alone or together with other payments or benefits that you receive or are
entitled to receive from the Company would constitute an “excess parachute
payment” within the meaning of Section 280G of the Internal Revenue Code of
1986, as amended (the “Code”), then the Company shall pay you an additional
amount  (the “Additional Amount”) equal to the sum of (i) all taxes payable by
you under Section 4999 of the Code with respect to all such excess
parachute  payments (the “Excise Tax”) and the Additional Amount, plus (ii) all
federal, state and local income taxes payable by you with respect to the
Additional  Amount.

Indemnification; D&O Insurance

You will be entitled to the indemnification and liability insurance coverage as
described in the indemnification agreement that you entered into with the
Company on October 30, 2014 (the “Indemnification Agreement”).

Compliance with Proprietary Information Agreement and Company Policies

As a condition of employment, you have signed and must continue to comply with
the Company’s standard form of Employee Proprietary Information, Inventions
Assignment, Non-Competition and Non-Solicitation Agreement (the “Proprietary
Information Agreement”, a copy of which is attached hereto as Exhibit A) which
prohibits unauthorized use or disclosure of the Company’s proprietary
information, among other obligations.  As a Paratek employee, you will be
expected to abide by Company policies and practices, as may be changed from time
to time in the Company’s discretion, and acknowledge in writing that you have
read the Company’s employee handbook.

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 6

 

Protection of Third Party Information

In your work for the Company, you will be expected not to use or disclose any
confidential information, including trade secrets, of any former employer or
other person to whom you have an obligation of confidentiality.  Rather, you
will be expected to use only that information which is generally known and used
by persons with training and experience comparable to your own, which is common
knowledge in the industry or otherwise legally in the public domain, or which is
otherwise provided or developed by the Company.  You agree that you will not
bring onto Company premises, or use in the performance of your duties, any
unpublished documents or property belonging to any former employer or other
person to whom you have an obligation of confidentiality.  You hereby represent
that you have disclosed to the Company any contract you have signed that may
restrict your activities on behalf of the Company.

Outside Activities

Provided that such activities do not interfere with your duties for Paratek and
your agreed time commitments to Paratek, the Company has no objection to your
conducting the business activities specified on Exhibit B, while you are the CEO
of Paratek.  You may also engage in any other business, civic and not-for-profit
activities so long as such activities do not materially interfere with the
performance of your duties under this Agreement and are not otherwise in
conflict with the Proprietary Information Agreement.  You may purchase or
otherwise acquire up to one percent (1%), or any higher percentage if agreed to
by the Board, of any class of securities of any enterprise if such securities
are listed on any national or regional securities exchange, provided that you
refrain from participating in the business activities of such enterprise.

Agreement to Arbitrate

To ensure the rapid and economical resolution of disputes that may arise in
connection with your employment with the Company, you and the Company both agree
that any and all disputes, claims, or causes of action, in law or equity,
including but not limited to statutory claims, arising from or relating to the
enforcement, breach, performance, or interpretation of this Agreement, your
employment with the Company, or the termination of your employment with the
Company, will be resolved pursuant to the Federal Arbitration Act, 9 U.S.C.
§1-16, and to the fullest extent permitted by law, by final, binding and
confidential arbitration conducted in Boston, Massachusetts by JAMS, Inc.
(“JAMS”) or its successors.

Both you and the Company acknowledge that by agreeing to this arbitration
procedure, you each waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding.

Any such arbitration proceeding will be governed by JAMS’ then applicable rules
and procedures for employment disputes, which can be found at
http://www.jamsadr.com/rules-employment-arbitration/, and which will be provided
to you upon request.  In any such proceeding, the arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be permitted by law; and (ii) issue a
written arbitration decision including the arbitrator’s essential findings and
conclusions and a statement of the award.  You and the Company each shall be
entitled to all rights and remedies that either would be entitled to pursue in a
court of law.  Nothing in this Agreement is intended to prevent either the
Company or you from obtaining injunctive relief in court to prevent irreparable
harm pending the conclusion of any such arbitration pursuant to applicable law.

Section 409A

1.Specified Employee.  Notwithstanding anything to the contrary in the
Agreement, if at the time your employment terminates, you are a “specified
employee,” as defined below, any and all amounts payable under the Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon your death; except (A) to the extent of amounts that
do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 7

 

reasonable good faith discretion); (B) benefits which qualify as excepted
welfare benefits pursuant to Treasury regulation Section 1.409A-1(a)(5); or (C)
other amounts or benefits that are not subject to the requirements of Section
409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

2.Termination of Employment.  For purposes of the Agreement, all references to
“termination of employment” and correlative phrases shall be construed to
require a “separation from service” (as defined in Treasury regulation Section
1.409A-1(h) after giving effect to the presumptions contained therein), and the
term “specified employee” means an individual determined by the Company to be a
specified employee under Treasury regulation Section 1.409A-1(i).

3.Reimbursement for Expenses.  Any reimbursement for expenses that would
constitute nonqualified deferred compensation subject to Section 409A shall be
subject to the following additional rules: (i) no reimbursement of any such
expense shall affect your right to reimbursement of any such expense in any
other taxable year; (ii) reimbursement of the expense shall be made, if at all,
promptly, but not later than the end of the calendar year following the calendar
year in which the expense was incurred; and (iii) the right to reimbursement
shall not be subject to liquidation or exchange for any other benefit.

4.Separate Payments.  Each payment made under the Agreement shall be treated as
a separate payment and the right to a series of installment payments under the
Agreement is to be treated as a right to a series of separate payments.

5.Limitation on Liability.  In no event shall the Company have any liability
relating to the failure or alleged failure of any payment or benefit under the
Agreement to comply with, or be exempt from, the requirements of Section 409A.

Entire Agreement; Contingencies

This Agreement, together with your Proprietary Information Agreement and the
Indemnification Agreement, forms the complete and exclusive statement of your
employment agreement with the Company.  It supersedes any other prior agreements
or promises made to you by anyone, whether oral or written, including the
Employment Agreement.  Changes in your employment terms, other than those
changes expressly reserved to the Company’s or Board’s discretion in this
Agreement, require a written modification approved by the Board and signed by a
duly authorized Member of the Board.

This Agreement will bind the heirs, personal representatives, successors and
assigns of both you and the Company, and inure to the benefit of both you and
the Company, their heirs, successors and assigns.  If any provision of this
Agreement is determined to be invalid or unenforceable, in whole or in part,
this determination shall not affect any other provision of this Agreement and
the provision in question shall be modified so as to be rendered enforceable in
a manner consistent with the intent of the parties insofar as possible under
applicable law.

This Agreement shall be construed and enforced in accordance with the laws of
the Commonwealth of Massachusetts without regard to conflicts of law
principles.  Any waiver of a breach of this Agreement, or rights hereunder,
shall be in writing and shall not be deemed to be a waiver of any successive
breach or rights hereunder.  This Agreement may be executed in counterparts
which shall be deemed to be part of one original, and pdf or other facsimile
signatures shall be equivalent to original signatures.

 

[Remainder of this page is intentionally left blank]

 

--------------------------------------------------------------------------------

 

Please sign and date this Agreement to indicate your acceptance of continued
employment at Paratek under the terms described above.  We look forward to a
continued productive and enjoyable work relationship.  

 

Sincerely,

 

Paratek Pharmaceuticals, Inc.

 

/s/ Jeffrey Stein

Jeffrey Stein, Director on behalf of the Board

 

Accepted:

 

/s/ Michael F. Bigham

Michael F. Bigham

 

August 4, 2017

Date

 

 

 

 

--------------------------------------------------------------------------------

 

Exhibit A

EMPLOYEE PROPRIETARY INFORMATION, INVENTIONS ASSIGNMENT, NON-COMPETITION

AND NON-SOLICITATION AGREEMENT

 

In consideration of my employment or continued employment by Paratek
Pharmaceuticals, Inc., its subsidiaries, parents, affiliates, successors and
assigns (together, the “Company”) and the compensation now and hereafter paid to
me, I hereby enter into this Employee Proprietary Information, Inventions
Assignment, Non-Competition and Non-Solicitation Agreement (the “Agreement”) and
agree as follows:

 

1.Nondisclosure.

1.1Recognition of Company’s Rights; Nondisclosure.  I understand and acknowledge
that my employment by the Company creates a relationship of confidence and trust
with respect to the Company’s Proprietary Information (defined below) and that
the Company has a protectable interest therein.  At all times during my
employment and thereafter, I will hold in strictest confidence and will not
disclose, use, lecture upon or publish any of the Company’s Proprietary
Information, except as such disclosure, use or publication may be required in
connection with my work for the Company, or unless an authorized officer of the
Company expressly authorizes such in writing.  I will obtain the Company’s
written approval before publishing or submitting for publication any material
(written, verbal, or otherwise) that relates to my work at the Company and/or
incorporates any Proprietary Information.  I hereby assign to the Company any
rights I may have or acquire in such Proprietary Information and recognize that
all Proprietary Information shall be the sole property of the Company and its
assigns.  I will take all reasonable precautions to prevent the inadvertent or
accidental disclosure of Proprietary Information.  

1.2Proprietary Information.  The term “Proprietary Information” shall mean any
and all confidential and/or proprietary knowledge, data or information of the
Company, its affiliates, parents and subsidiaries, whether having existed, now
existing, or to be developed during my employment.  By way of illustration but
not limitation, “Proprietary Information” includes (a) trade secrets,
inventions, ideas, processes, formulas, assay components, biological materials,
cell lines, and clinical data, data, programs, other works of authorship,
know-how, improvements, discoveries, developments, designs and techniques and
any other proprietary technology and all Proprietary Rights

therein (hereinafter collectively referred to as “Inventions”); (b) information
regarding research, development, new products, marketing and selling, business
plans, budgets and unpublished financial statements, licenses, prices and costs,
margins, discounts, credit terms, pricing and billing policies, quoting
procedures, methods of obtaining business, forecasts, future plans and potential
strategies, financial projections and business strategies, operational plans,
financing and capital-raising plans, activities and agreements, internal
services and operational manuals,  methods of conducting Company business,
suppliers and supplier information, and purchasing; (c) information regarding
customers and potential customers of the Company, including customer lists,
names, representatives, their needs or desires with respect to the types of
products or services offered by the Company, proposals, bids, contracts and
their contents and parties, the type and quantity of products and services
provided or sought to be provided to customers and potential customers of the
Company and other non-public information relating to customers and potential
customers; (d) information regarding any of the Company’s business partners and
their services, including names; representatives, proposals, bids, contracts and
their contents and parties, the type and quantity of products and services
received by the Company, and other non-public information relating to business
partners; (e) information regarding personnel, employee lists, compensation,
and  employee skills; and (f) any other non-public information which a
competitor of the Company could use to the competitive disadvantage of the
Company.  Notwithstanding the foregoing, it is understood that, at all such
times, I am free to use information which is generally known in the trade or
industry through no breach of this Agreement or other act or omission by me, and
I am free to discuss the terms and conditions of my employment with others to
the extent expressly permitted by Section 7 of the National Labor Relations Act.

 

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 2

 

1.3Third Party Information.  I understand, in addition, that the Company has
received and in the future will receive confidential and/or proprietary
knowledge, data, or information from third parties (“Third Party
Information”).  During my employment and thereafter, I will hold Third Party
Information in the strictest confidence and will not disclose to anyone (other
than Company personnel who need to know such information in connection with
their work for the Company) or use, except in connection with my work for the
Company, Third Party Information unless expressly authorized by an authorized
officer of the Company in writing.

1.4Term of Nondisclosure Restrictions.  I understand that Proprietary
Information and Third Party Information is never to be used or disclosed by me,
as provided in this Section 1.  If, however, a court decides that this Section 1
or any of its provisions is unenforceable for lack of reasonable temporal
limitation and the Agreement or its restriction(s) cannot otherwise be enforced,
I agree and the Company agrees that the two (2) year period after the date my
employment ends shall be the temporal limitation relevant to the contested
restriction, provided, however, that this sentence shall not apply to trade
secrets protected without temporal limitation under applicable law.  

1.5No Improper Use of Information of Prior Employers and Others.  During my
employment by the Company I will not improperly use or disclose any confidential
information or trade secrets, if any, of any former employer or any other person
to whom I have an obligation of confidentiality, and I will not bring onto the
premises of the Company any unpublished documents or any property belonging to
any former employer or any other person to whom I have an obligation of
confidentiality unless consented to in writing by that former employer or
person.  

2.Assignment of Inventions.

2.1Proprietary Rights.  The term “Proprietary Rights” shall mean all trade
secrets, patents, copyrights, trademarks and other intellectual property rights
throughout the world.

2.2Prior Inventions.  Inventions, if any, patented or unpatented, which I made
prior to the commencement of my employment with the Company are excluded from
the scope of this Agreement.  To preclude any possible uncertainty, I have set
forth on Exhibit 1 (Prior Inventions) attached hereto a complete list of all
Inventions that I have, alone or jointly with others, conceived, developed or
reduced to practice or caused to be conceived, developed or reduced to practice
prior to the commencement of my employment with the Company, that I consider to
be my property or the property of third parties, and that I wish to have
excluded from the scope of this Agreement (collectively referred to as “Prior
Inventions”).  If disclosure of any such Prior Invention would cause me to
violate any prior confidentiality agreement, I understand that I am not to list
such Prior Inventions in Exhibit 1 but am only to disclose a cursory name for
each such invention, a listing of the party(ies) to whom it belongs and the fact
that full disclosure as to such inventions has not been made for that reason. A
space is provided on Exhibit 1 for such purpose.  If no such disclosure is
attached, I represent that there are no Prior Inventions.  If, in the course of
my employment with the Company, I incorporate a Prior Invention into a Company
product, process or machine, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, fully-paid, worldwide
license (with rights to sublicense through multiple tiers of sub-licensees) to
make, have made, modify, make derivative works of, publicly perform, use, sell,
import, and exercise any and all present and future rights in such Prior
Invention.  Notwithstanding the foregoing, I agree that I will not incorporate,
or permit to be incorporated, Prior Inventions in any Company Inventions without
the Company’s prior written consent.

2.3Assignment of Inventions.  Subject to Subsection 2.4, I hereby assign, grant
and convey to the Company all my right, title and interest in and to any and all
Inventions (and all Proprietary Rights with respect thereto) whether or not
patentable or registrable under copyright or similar statutes, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with the Company.  Inventions assigned to the
Company or its designees are hereinafter referred to as “Company Inventions.”  

 

 

A-2

--------------------------------------------------------------------------------

Michael F. Bigham

Page 3

 

2.4Unassigned or Nonassignable Inventions.  I recognize that this Agreement will
not be deemed to require assignment of any Invention that I developed entirely
on my own time without using the Company’s equipment, supplies, facilities,
trade secrets, or Proprietary Information, except for those Inventions that
either (i) relate to the Company’s actual or anticipated business, research or
development, or (ii) result from or are connected with work performed by me for
the Company.  In addition, this Agreement does not apply to any Invention which
qualifies fully for protection from assignment to the Company under any
specifically applicable state law, regulation, rule, or public policy (“Specific
Inventions Law”).

2.5Obligation to Keep Company Informed.  During the period of my employment and
for six (6) months after termination of my employment with the Company, I will
promptly disclose to the Company fully and in writing all Inventions authored,
conceived or reduced to practice by me, either alone or jointly with others.  In
addition, I will promptly disclose to the Company all patent applications filed
by me or on my behalf within a year after termination of employment.  At the
time of each such disclosure, I will advise the Company in writing of any
Inventions that I believe fully qualify for protection under the provisions of a
Specific Inventions Law; and I will at that time provide to the Company in
writing all evidence necessary to substantiate that belief.  The Company will
keep in confidence and will not use for any purpose or disclose to third parties
without my consent any confidential information disclosed in writing to the
Company pursuant to this Agreement relating to Inventions that qualify fully for
protection under a Specific Inventions Law.  I will preserve the confidentiality
of any Invention that does not fully qualify for protection under a Specific
Inventions Law.

2.6Ownership of Work Product.  I agree that the Company will exclusively own all
work product that is made by me (solely or jointly with others) within the scope
of my employment, and I hereby irrevocably and unconditionally assign to the
Company all right, title, and interest worldwide in and to such work product.  I
acknowledge that all original works of authorship which are made by me (solely
or jointly with others) within the scope of my employment and which are
protectable by copyright are “works made for hire,” pursuant to United States
Copyright Act (17 U.S.C., Section 101). I understand and agree that I have no
right to publish on, submit for publishing, or use for any publication any work
product protected by this Section, except as necessary to perform services for
the Company.

2.7Enforcement of Proprietary Rights.  I will assist the Company in every proper
way to obtain, and from time to time enforce, United States and foreign
Proprietary Rights relating to Company Inventions in any and all countries.  To
that end I will execute, verify and deliver such documents and perform such
other acts (including appearances as a witness) as the Company may reasonably
request for use in applying for, obtaining, perfecting, evidencing, sustaining
and enforcing such Proprietary Rights and the assignment thereof.  In addition,
I will execute, verify and deliver assignments of such Proprietary Rights to the
Company or its designee, including the United States or any third party
designated by the Company.  My obligation to assist the Company with respect to
Proprietary Rights relating to such Company Inventions in any and all countries
shall continue beyond the termination of my employment, but the Company shall
compensate me at a reasonable rate after my termination for the time actually
spent by me at the Company’s request on such assistance.

In the event the Company is unable for any reason, after reasonable effort, to
secure my signature on any document needed in connection with the actions
specified in the preceding paragraph, I hereby irrevocably designate and appoint
the Company and its duly authorized officers and agents as my agent and attorney
in fact, which appointment is coupled with an interest, to act for and in my
behalf to execute, verify and file any such documents and to do all other
lawfully permitted acts to further the purposes of the preceding paragraph with
the same legal force and effect as if executed by me.  I hereby waive and
quitclaim to the Company any and all claims, of any nature whatsoever, which I
now or may hereafter have for infringement of any Proprietary Rights assigned
under this Agreement to the Company.

3.Records.  I agree to keep and maintain adequate and current records (in the
form of notes, sketches, drawings and in any other form that may be required by
the Company) of all Proprietary Information developed by me and all Inventions
made by me during the period of my employment at the Company, which records
shall be available to and remain the sole property of the Company at all times.

4.Duty of Loyalty During Employment.  I agree that during the period of my
employment by the Company I will not, without the Company’s express written
consent, directly or indirectly engage in any employment or business activity
which is directly or indirectly competitive with, or would otherwise conflict
with, my employment by the Company.    

 

A-3

--------------------------------------------------------------------------------

Michael F. Bigham

Page 4

 

5.No Solicitation of Employees, Consultants, Contractors, or Customers or
Potential Customers.  I agree that during the period of my employment and for
the one (1) year period after the date my employment ends for any reason,
including but not limited to voluntary termination by me or involuntary
termination by the Company, I will not, as an officer, director, employee,
consultant, owner, partner, or in any other capacity, either directly or through
others, except on behalf of the Company:

5.1solicit, induce, encourage, or participate in soliciting, inducing, or
encouraging any employee of the Company to terminate his or her relationship
with the Company;

5.2hire, employ, or engage in business with or attempt to hire, employ, or
engage in business with any person employed by the Company or who has left the
employment of the Company within the preceding three (3) months of any such
prohibited activity or discuss any potential employment or business association
with such person, even if I did not initiate the discussion or seek out the
contact;

5.3solicit, induce or attempt to induce any Customer or Potential Customer, or
any consultant or independent contractor with whom I had direct or indirect
contact during my employment with the Company or whose identity I learned as a
result of my employment with the Company, to terminate, diminish, or materially
alter in a manner harmful to the Company its relationship with the Company; or

5.4solicit, perform, provide or attempt to perform or provide any Conflicting
Services (as defined in Section 6 below) for a Customer or Potential Customer.
The parties agree that for purposes of this Agreement, a “Customer or Potential
Customer” is any person or entity who or which, at any time during the one (1)
year prior to the date my employment with the Company ends, (i) contracted for,
was billed for, or received from the Company any product, service or process
with which I worked directly or indirectly during my employment by the Company
or about which I acquired Proprietary Information; or (ii) was in contact with
me or in contact with any other employee, owner, or agent of the Company, of
which contact I was or should have been aware, concerning any product, service
or process with which I worked directly or indirectly during my employment with
the Company or about which I acquired Proprietary Information; or (iii) was
solicited by the Company in an effort in which I was involved or of which I was
or should have been aware.  

6.Non-Compete Provision.  I agree that for the one (1) year period after the
date my employment ends for any reason, including but not limited to voluntary
termination by me or involuntary termination by the Company, I will not,
directly or indirectly, as an officer, director, employee, consultant, owner,
manager, member, partner, or in any other capacity solicit, perform, or provide,
or attempt to perform or provide Conflicting Services anywhere in the world
where the Company conducts business, including but not limited to locations
where the Company performs research or development activities related to the
Company’s products, services or processes (such locations the “Restricted
Territory”), nor will I assist another person to solicit, perform or provide or
attempt to perform or provide Conflicting Services in the Restricted Territory.

The parties agree that for purposes of this Agreement, “Conflicting Services”
means any product, service, or process or the research and development thereof,
of any person or organization other than the Company that has antibiotics as its
principal business, unless otherwise expressly excluded from this definition in
advance by the Company’s Board of Directors.

 

7.Reasonableness of Restrictions.

7.1I agree that I have read this entire Agreement and understand it.  I agree
that this Agreement does not prevent me from earning a living or pursuing my
career and that I have the ability to secure other non-competitive employment
using my marketable skills.  I agree that the restrictions contained in this
Agreement are reasonable, proper, and necessitated by the Company’s legitimate
business interests, including without limitation, the Company’s Proprietary
Rights, Proprietary Information and the goodwill of its customers.  I represent
and agree that I am entering into this Agreement freely and with knowledge of
its contents with the intent to be bound by the Agreement and the restrictions
contained in it.

7.2In the event that a court finds this Agreement, or any of its restrictions,
to be ambiguous, unenforceable, or invalid, the Company and I agree that the
court shall read the Agreement as a whole and interpret the restriction(s) at
issue to be enforceable and valid to the maximum extent allowed by law.

 

A-4

--------------------------------------------------------------------------------

Michael F. Bigham

Page 5

 

7.3If the court declines to enforce this Agreement in the manner provided in
subsection 7.2, I and the Company agree that this Agreement will be
automatically modified to provide the Company with the maximum protection of its
business interests allowed by law and I agree to be bound by this Agreement as
modified.

8.No Conflicting Agreement or Obligation.  I represent that my performance of
all the terms of this Agreement and as an employee of the Company does not and
will not breach any agreement or obligation of any kind to keep in confidence
information acquired by me in confidence or in trust prior to my employment by
the Company.  I have not entered into, and I agree I will not enter into, any
agreement either written or oral in conflict with this Agreement.

9.Return of Company Property.  Upon termination of my employment or upon
Company’s request at any other time, I will deliver to Company all of Company’s
property, equipment, and documents, together with all copies thereof, and any
other material containing or disclosing any Inventions, Third Party Information
or Proprietary Information and certify in writing that I have fully complied
with the foregoing obligation.  I agree that I will not copy, delete, or alter
any information contained upon my Company computer or Company equipment before I
return it to Company.  In addition, if I have used any personal computer,
server, or e-mail system to receive, store, review, prepare or transmit any
Company information, including but not limited to, Proprietary Information, I
agree to provide the Company with a computer-useable copy of all such
Proprietary Information and then permanently delete and expunge such Proprietary
Information from those systems; and I agree to provide the Company access to my
system as reasonably requested to verify that the necessary copying and/or
deletion is completed.  I further agree that any property situated on Company’s
premises and owned by Company is subject to inspection by Company’s personnel at
any time with or without notice.  Prior to the termination of my employment or
promptly after termination of my employment, I will cooperate with Company in
attending an exit interview and certify in writing that I have complied with the
requirements of this section.  

10.Legal and Equitable Remedies.  

10.1  I agree that it may be impossible to assess the damages caused by my
violation of this

Agreement or any of its terms.  I agree that any threatened or actual violation
of this Agreement or any of its terms will constitute immediate and irreparable
injury to the Company and the Company shall have the right to enforce this
Agreement and any of its provisions by injunction, specific performance or other
equitable relief, without bond and without prejudice to any other rights and
remedies that the Company may have for a breach or threatened breach of this
Agreement.  

10.2  I agree that if the Company is successful in whole or in part in any legal
or equitable action against me under this Agreement, the Company shall be
entitled to payment of all costs, including reasonable attorney’s fees, from me.

10.3  In the event the Company enforces this Agreement through a court order, I
agree that the restrictions of Sections 5 and 6 shall remain in effect for a
period of twelve (12) months from the effective date of the Order enforcing the
Agreement.

11.Notices.  Any notices required or permitted under this Agreement will be
given to the Company at its headquarters location at the time notice is given,
labeled “Attention Chief Executive Officer,” and to me at my address as listed
on the Company payroll, or at such other address as the Company or I may
designate by written notice to the other.  Notice will be effective upon receipt
or refusal of delivery.  If delivered by certified or registered mail, notice
will be considered to have been given five (5) business days after it was
mailed, as evidenced by the postmark.  If delivered by courier or express mail
service, notice will be considered to have been given on the delivery date
reflected by the courier or express mail service receipt.

12.Publication of This Agreement to Subsequent Employers or Business Associates
of Employee.

12.1  If I am offered employment or the opportunity to enter into any business
venture as owner, partner, consultant or other capacity while the restrictions
described in Sections 5 and 6 of this Agreement are in effect I agree to inform
my potential employer, partner, co-owner and/or others involved in managing the
business with which I have an opportunity to be associated of my obligations
under this Agreement and also agree to provide such person or persons with a
copy of this Agreement.

 

A-5

--------------------------------------------------------------------------------

Michael F. Bigham

Page 6

 

12.2  I agree to inform the Company of all employment and business ventures
which I enter into while the restrictions described in Sections 5 and 6 of this
Agreement are in effect and I also authorize the Company to provide copies of
this Agreement to my employer, partner, co-owner and/or others involved in
managing the business with which I am employed or associated and to make such
persons aware of my obligations under this Agreement.

13.General Provisions.

13.1  Governing Law; Consent to Personal Jurisdiction.  This Agreement will be
governed by and construed according to the laws of the Commonwealth of
Pennsylvania as such laws are applied to agreements entered into and to be
performed entirely within the Commonwealth of Pennsylvania between Pennsylvania
residents.  I hereby expressly consent to the personal jurisdiction and venue of
the state and federal courts located in the Commonwealth of Massachusetts for
any lawsuit filed there against me by Company arising from or related to this
Agreement.  

13.2  Severability.  In case any one or more of the provisions, subsections, or
sentences contained in this Agreement shall, for any reason, be held to be
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect the other provisions of this Agreement, and
this Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained in this Agreement.  If moreover, any one or
more of the provisions contained in this Agreement shall for any reason be held
to be excessively broad as to duration, geographical scope, activity or subject,
it shall be construed by limiting and reducing it, so as to be enforceable to
the extent compatible with the applicable law as it shall then appear.

13.3  Successors and Assigns.  This Agreement is for my benefit and the benefit
of the Company, its successors, assigns, parent corporations, subsidiaries,
affiliates, and purchasers, and will be binding upon my heirs, executors,
administrators and other legal representatives.  

13.4  Survival.  The provisions of this Agreement shall survive the termination
of my employment, regardless of the reason, and the assignment of this Agreement
by the Company to any successor in interest or other assignee.  I understand
that my obligations under this Agreement will continue in accordance with its
express terms

regardless of any change in my title, position, status, role, duties, salary,
compensation or benefits or other terms and conditions of employment or service.

13.5  Employment At-Will.  I agree and understand that nothing in this Agreement
shall change my at-will employment status or confer any right with respect to
continuation of employment by the Company, nor shall it interfere in any way
with my right or the Company’s right to terminate my employment at any time,
with or without cause or advance notice.

13.6  Waiver.  No waiver by the Company of any breach of this Agreement shall be
a waiver of any preceding or succeeding breach.  No waiver by the Company of any
right under this Agreement shall be construed as a waiver of any other
right.  The Company shall not be required to give notice to enforce strict
adherence to all terms of this Agreement.

13.7  Advice of Counsel.  I ACKNOWLEDGE THAT, IN EXECUTING THIS AGREEMENT, I
HAVE HAD THE OPPORTUNITY TO SEEK THE ADVICE OF INDEPENDENT LEGAL COUNSEL, AND I
HAVE READ AND UNDERSTOOD ALL OF THE TERMS AND PROVISIONS OF THIS
AGREEMENT.  THIS AGREEMENT SHALL NOT BE CONSTRUED AGAINST ANY PARTY BY REASON OF
THE DRAFTING OR PREPARATION OF THIS AGREEMENT.

13.8  Entire Agreement.  The obligations pursuant to Sections 1 and 2 (except
Subsection 2.6) of this Agreement shall apply to any time during which I was
previously engaged, or am in the future engaged, by the Company as a consultant
if no other agreement governs nondisclosure and assignment of inventions during
such period.  This Agreement is the final, complete and exclusive agreement of
the parties with respect to the subject matter of this Agreement and supersedes
and merges all prior discussions between us.  No modification of or amendment to
this Agreement, nor any waiver of any rights under this Agreement, will be
effective unless in writing and signed by the party to be charged.  Any
subsequent change or changes in my title, position, status, role, duties,
salary, compensation or benefits or other terms and conditions of employment or
service will not affect the validity or scope of this Agreement.

 

 

 

 

A-6

--------------------------------------------------------------------------------

 

This Agreement shall be effective as of the first day of my employment with the
Company.

 

 

Name

 

I have read, understand, and Accept this agreement and have been given the
opportunity to Review it with independent legal counsel.

 

Paratek Pharmaceuticals, Inc.  

Accepted and agreed:

 

 

 

 

(Signature)

 

 

 

 

 

By:

 

(Signature)

    

Title:

 

 

 

Date:

 

Date:

 

 

 

 

 

 

 

Address:

75 Park Plaza, 4th Floor, Boston, Massachusetts 02116

 

 

:

 

 

 

 

--------------------------------------------------------------------------------

Michael F. Bigham

Page 8

 

Exhibit 1

Prior Inventions

 

TO:

 

Paratek Pharmaceuticals, Inc.

 

 

 

FROM:

 

 

 

 

 

DATE:

 

 

 

 

 

SUBJECT:

 

Prior Inventions

 

1.Except as listed in Section 2 below, the following is a complete list of all
inventions or improvements relevant to the subject matter of my employment by
Paratek Pharmaceuticals, Inc. (the “Company”) that have been made or conceived
or first reduced to practice by me alone or jointly with others prior to my
engagement by the Company:

 

☐

No inventions or improvements.

 

 

☐

See below:

 

 

 

 

 

 

 

 

 

☐

Additional sheets attached.

 

2.Due to a prior confidentiality agreement, I cannot complete the disclosure
under Section 1 above with respect to inventions or improvements generally
listed below, the proprietary rights and duty of confidentiality with respect to
which I owe to the following party(ies):

 

 

 

Invention or Improvement

 

Party(ies)

 

Relationship

 

 

 

 

 

 

 

1.

 

 

 

 

 

 

 

 

 

 

 

 

 

2.

 

 

 

 

 

 

 

 

 

 

 

 

 

3.

 

 

 

 

 

 

 

☐

Additional sheets attached.

 

 

 

A-8

--------------------------------------------------------------------------------

 

Exhibit B

MICHAEL F. BIGHAM OUTSIDE BUSINESS ACTIVITIES

Mr. Bigham will be spending approximately 10% of his time on non-Paratek
activities which will include efforts on behalf of Abingworth LLP, a venture
capital firm where he is an Executive Partner.

 

 